                     Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 1 of 7 Page ID #:118



                              1   Jon A. Atabek, Esq. (SBN 269497)
                                  (jatabek@atabeklaw.com)
                              2   ATABEK & ASSOCIATES, P.C.
                                  16330 Bake Parkway
                              3   Irvine, CA 92618
                                  T: 213.394.5943
                              4
                                  Attorneys for Defendants
                              5   KJF/FARIS, LLC, and
                                  QUINCE AVE MEMPHIS II
                              6

                              7                         UNITED STATES DISTRICT COURT
                              8                        CENTRAL DISTRICT OF CALIFORNIA
                              9   WILLIAM BERRY,                            Case No. 2:20-cv-00154-GW-PLA
                             10
                                               Plaintiff,                   MEMORANDUM OF POINTS AN
                             11                                             AUTHORITIES IN SUPPORT OF
                             12
                                        v.                                  DEFENDANTS’ MOTION TO SET
 ATABEK & ASSOCIATES, P.C.




                                                                            ASIDE DEFAULT (DKT. NO. 15 &
                             13   KJF/FARIS, LLC, A CALIFORNIA              16) [FED. R. CIV. P. RULE 55(C)]
      Attorneys at Law




                             14
                                  LIMITED LIABILITY COMPANY;
                                  QUINCE AVE MEMPHIS II, LLC, A             Date: May 04, 2020
                             15   TENNESSEE LIMITED LIABILITY               Time: 8:30 a.m.
                                                                            Dept.: 9D
                             16
                                  COMPANY; and Does 1-10,
                                                                            Filed Concurrently:
                             17                Defendants.                  (1) Notice of Motion and Motion;
                             18                                             (2) Declaration of Jon Atabek;
                                                                            (3) [Proposed] Order.
                             19

                             20                                              Complaint Filed: 01/06/20

                             21

                             22

                             23

                             24         Defendants KJF/FARIS, LLC, and QUINCE AVE MEMPHIS II (hereafter
                             25   “Defendants”), by and through their attorneys of record, respectfully submit the
                             26   following memorandum of points and authorities in support of their motion for an
                             27   order setting aside the defaults entered against each of the Defendants on February
                             28   5, 2020 (Dkt. No. 15 & 16) (the “Motion”), and state as follows:
                             30
                                              MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31               SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
                  Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 2 of 7 Page ID #:119



                              1                                 I.     INTRODUCTION
                              2         Plaintiff WILLIAM BERRY (“Plaintiff”) alleges that he is disabled and
                              3   visited a restaurant located on real property owned by Defendants, and that the
                              4   restaurant did not comply with disability access laws.
                              5         While Defendants were retaining counsel and discussing settlement with
                              6   Plaintiff, Defendants requested a pleading extension. Defendants followed up, but
                              7   Plaintiff did not respond. Rather than grant or refuse the extension, Plaintiff rushed
                              8   to the courthouse for a “secret” default. Dkt. No. 15-16.
                              9         Notably, Plaintiff did so only after learning that the restaurant not only
                             10   complies with disability access laws, but was the subject of two previous ADA
                             11   lawsuits that were dismissed on lack of standing grounds pursuant to Rule 12(b)(1)
                             12   motions.1 Recognizing the challenges with their case, Plaintiff has elected to use the
 ATABEK & ASSOCIATES, P.C.




                             13   default process to leverage a more favorable settlement, ignoring norms, courtesy,
      Attorneys at Law




                             14   and case authority discussing seeking and obtaining “secret” defaults.
                             15         Defendants respectfully request the Court set aside the entry of default in this
                             16   action, and allow the case to proceed on the merits.
                             17              II.     FACTUAL AND PROCEDURAL BACKGROUND
                             18         On January 20, 2020, Defendants, through counsel, requested a pleading
                             19   extension. Declaration of Jon Atabek (“Atabek Decl.”) ¶ 2, Ex. 1. The following
                             20   day, Plaintiff responded, “Rather than getting into service questions and kicking a
                             21   response deadline can down the road, do your respective clients want to settle the
                             22   matter?” Id.
                             23         On January 24, 2020, Defendants met and conferred with Plaintiff regarding
                             24   the substantive merits of this action, in furtherance of settlement discussions. Id. ¶
                             25   3, Ex. 2. In that correspondence, Defendants cited two prior orders dismissing ADA
                             26
                                  1
                                   Vogel v. Waldorf Restaurant Group Centinella, LLC, Case No. 13-cv-09420 (C.D.
                             27
                                  Cal. April 11, 2014); Langer v. Roclar Company, et al, Case No. 14-cv-01623
                             28   (C.D. Cal. May 14, 2014)
                                                                             1
                             30
                                                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31                  SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
                  Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 3 of 7 Page ID #:120



                              1   actions at the same location on FRCP Rule 12(b)(1) grounds for lack of any present
                              2   ADA violations (and thus standing). Id. Plaintiff again failed to address the
                              3   pleading extension, either agreeing to, or refusing it. Id.
                              4          On February 3, 2020, at 9:47 a.m., Defendants reiterated their request for a
                              5   pleading extension, offering to draft the stipulation, noting that “I’ve been sick with
                              6   a sinus infection/eye infection, and bouncing back and forth to depositions,
                              7   mediations, and hearings all the while……” Id. ¶ 4, Ex. 3. Defendants followed up
                              8   later that evening, at 10:18 p.m., asking for status on the requested extension. Id.
                              9          Again, rather than agreeing to or refusing the request, on February 4, 2020, at
                             10   11:12 a.m. (while Defendants’ counsel was in an all-day deposition), Plaintiff
                             11   responded by simply stating that counsel should “feel free to have somebody from
                             12   your office call us to discuss.” Id. ¶ 5, Ex. 4. That same day, at 5:38 p.m., Plaintiff
 ATABEK & ASSOCIATES, P.C.




                             13   emailed Defendants a copy of Plaintiff’s request for entry of default that had been
      Attorneys at Law




                             14   filed earlier that day. Id. ¶ 6, Ex. 5.
                             15          That same day, on the way home from the aforementioned deposition,
                             16   Defendants’ counsel attempted to meet and confer regarding setting aside the
                             17   default. Id. ¶ 7. Plaintiff refused. Id. Rather, Plaintiff’s counsel took the opportunity
                             18   to ask whether Defendants were now more inclined to settle. Id. Counsel for
                             19   Defendants noted that he would not permit his own honest mistake, caused by
                             20   Plaintiff’s gamesmanship, to be used as settlement leverage. Id. Plaintiff was
                             21   unmoved, and again refused to stipulate to set aside the default. Id.
                             22          On February 11, 2020, Defendants transmitted a formal meet and confer
                             23   letter to Plaintiff, summarizing and confirming both the sequence of events set forth
                             24   above, and the applicable authority making clear the default must be set aside. Id. ¶
                             25   8, Ex. 6. Plaintiff did not deny or refute any portion of the events. Id. ¶ 9, Ex. 7.
                             26   Rather, Plaintiff repeatedly attempted to (incorrectly) re-characterize Defendants’
                             27   desire to set aside the default as an unwillingness to discuss settlement. Id.
                             28   On February 25, 2020, the parties finally met and conferred by telephone. Id. ¶ 10,
                                                                              2
                             30
                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31                SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
                  Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 4 of 7 Page ID #:121



                              1   Ex. 8. Plaintiff refused to stipulate to an order setting aside the defaults. Id.
                              2         On March 23, 2020, Plaintiff filed their application for entry of judgment on
                              3   the previously entered defaults. Dkt. No. 17. Three days later, on March 26, 2020,
                              4   Plaintiff again attempted to use their pursuit of the default judgment as settlement
                              5   leverage, offering a “discount” of off of the total amount sought in their default
                              6   package, from $14,834.00 to $14,000.00 to settle. Id. ¶ 11, Ex. 9.
                              7                                      III.   ANALYSIS
                              8    I.   Legal Standard Regarding Setting Aside Defaults.
                              9         “The court may set aside an entry of default for good cause . . .” Fed. R. Civ.
                             10   P. 55. In examining good cause, trial courts should consider whether: (1) The
                             11   default was caused by defendants’ culpable conduct; (2) Whether defendants have a
                             12   meritorious defense; and (3) Whether the plaintiff will be prejudiced. United States
 ATABEK & ASSOCIATES, P.C.




                             13   v. Aguilar 782 F. 3d 1101, 1105 (9th Cir. 2015).
      Attorneys at Law




                             14   II.   Good Cause Exists to Set Aside the Default.
                             15             A. Plaintiff Sought a “Secret” Default While a Request for Extension
                             16                Was Pending—Defendants Are Not Culpable.
                             17         Trial courts will typically find excusable neglect where counsel for the
                             18   defaulted party reasonably believed a default would not be taken, “either because of
                             19   a potential stipulation with plaintiff's counsel or local custom preventing ‘secret’
                             20   defaults without courtesy notice.” Phillips & Stevenson, Rutter Group Prac. Guide
                             21   Fed. Civ. Pro. Before Trial Ch. 6-E, 6:176 (The Rutter Group 2019) (citing Hutton
                             22   v. Fisher, 359 F. 2d 913, 915 (3rd Cir. 1966); Hayek v. Big Brothers/Big Sisters of
                             23   America, 198 F.R.D. 518, 523 (ND IA 2001)).
                             24         Here, Plaintiff has engaged in precisely such a “secret” default. Defendants
                             25   requested a pleading extension. Atabek Decl. ¶ 2, Ex. 1. Plaintiff never denied
                             26   Defendants’ request, or gave notice to Defendants that they would enter a default.
                             27   Id. ¶¶ 2-5, Ex. 1 – Ex. 4. Rather, Plaintiff pursued their default while a request for
                             28   an extension was still pending, while they knew Defendants’ counsel had only
                                                                              3
                             30
                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31                SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
                  Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 5 of 7 Page ID #:122



                              1   recently returned to work after an illness, and had been busy with back to back
                              2   court appearances and depositions. Id. ¶¶ 4-6, Ex. 3 – Ex. 5. Plaintiff engaged in
                              3   precisely the type of “gotcha” gamesmanship decried by applicable authority.
                              4         “The culpable conduct here is the lack of courtesy and professionalism of
                              5   [plaintiff’s] lawyer engaging in ‘gotcha’ gamesmanship.” Willis v. Mullins, No.
                              6   CV-F-04-6542 AWI LJO, 2005 WL 8147234, at *4 (E.D. Cal. June 22, 2005). “A
                              7   mere inquiry to defense counsel could have cleared outstanding questions regarding
                              8   absence of an answer and is a courtesy this Court expects and demands of counsel
                              9   who appear before it.” Id.
                             10         Thus, the first Aguilar factor weighs heavily in favor of setting aside the
                             11   default.
                             12              B. The Substantive Merits Favor Defendants—Two Prior ADA
 ATABEK & ASSOCIATES, P.C.




                             13                Lawsuits at this Very Property Were Previously Dismissed.
      Attorneys at Law




                             14         Defendants have a meritorious defense. In fact, two prior courts in this
                             15   district have already dismissed ADA suits related to the same property following
                             16   CASp inspections and remediation. Id. ¶¶ 12-13, Ex. 10 – Ex. 11 (attaching Vogel
                             17   v. Waldorf Restaurant Group Centinella, LLC, Case No. 13-cv-09420 (C.D. Cal.
                             18   April 11, 2014) and Langer v. Roclar Company, et al, Case No. 14-cv-01623 (C.D.
                             19   Cal. May 14, 2014)).
                             20         In their application for entry of judgment on the default, Plaintiff argues that
                             21   they will likely prevail because: (1) Defendants did not designate the closest
                             22   possible parking stalls as their accessible parking; (2) Paint and signage for the
                             23   accessible parking stalls and paths of travel have faded paint and are damaged; (3)
                             24   There are cracks in the path of travel that are more than a half of an inch, and not
                             25   beveled; (4) The threshold of the front door is more than half an inch; and (5) Front
                             26   door pressure exceeds five pounds.
                             27         During this action, Defendants will show that each of the aforementioned
                             28   alleged violations are either legally or factually incorrect. For instance, the ADAAG
                                                                             4
                             30
                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31                SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
                  Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 6 of 7 Page ID #:123



                              1   guidelines only require that business designate the closes parking that permits for
                              2   an “accessible” route. See ADAAG 4.6.2. It does not say the closest possible route,
                              3   but the closest accessible route.
                              4          Here, the designated stalls are the closest stalls that are accessible, as the only
                              5   closer stalls are on an incline that would greatly exceed accessible standards.
                              6   Atabek Decl. ¶ 14, Ex. 12. In fact, in the aforementioned earlier ADA litigation
                              7   related to the property, the restaurant moved the parking stalls further down,
                              8   specifically so it could cure the slope issue for the path of travel—as made clear
                              9   from photographs showing where remnants of paint from the old path of travel still
                             10   exist. (Id.)
                             11          Moreover, nothing in the ADAAG discusses faded paint for parking stalls, or
                             12   visibility of paint—only that it must exist. And while paint that is so faded that it is
 ATABEK & ASSOCIATES, P.C.




                             13   not visible is the same as having no paint (and thus a violation), that is not the
      Attorneys at Law




                             14   circumstance here. In fact, Defendants will present evidence that the paint lines at
                             15   issue were adequately visible on the date Plaintiff allegedly visited.
                             16          Defendants will also show that the path of travel fully complies with
                             17   ADAAG guidelines. Notably, Plaintiff’s application for judgment relies heavily on
                             18   the declaration of Kimson Wright. Mr. Wright is not a licensed Certified Access
                             19   Specialist (“CASp”), as his name does not appear on the CASp list supplied on
                             20   Division of the State Architect’s website for the state of California.
                             21   https://www.apps2.dgs.ca.gov/DSA/casp/ casp_certified_list.aspx. Mr. Wright does
                             22   not even purport to qualify himself as an expert in accessibility issues. Nor do his
                             23   photographs show any measurements actually taken (such as a door pressure
                             24   reading, incline measurements using a level, or beveling measurements). Simply
                             25   put, Mr. Wright is wrong.
                             26          Thus, Defendants are likely to prevail on the merits in this action. The second
                             27   Aguilar factor weighs in favor of setting aside the default.
                             28   ///
                                                                              5
                             30
                                                 MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31                  SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
                  Case 2:20-cv-00154-GW-PLA Document 18-1 Filed 04/02/20 Page 7 of 7 Page ID #:124



                              1             C. Plaintiff Will Not Be Prejudiced by Setting Aside the Default.
                              2         There will be no prejudice to Plaintiff, where Defendants sought to set aside
                              3   default almost immediately after its entry. U.S. Bank Tr., Nat'l Ass'n v. Lindsey, No.
                              4   LACV1405032JAKRZX, 2014 WL 12561098, at *6 (C.D. Cal. Nov. 21, 2014). In
                              5   Lindsey, the trial court determined that where default was sought and set aside early
                              6   on in the case, there is no prejudice to the Plaintiff.
                              7                                   III.   CONCLUSION
                              8         Plaintiff sought a secret default, in contravention of applicable norms and
                              9   case authority, on a case with questionable merit, while a request for pleading
                             10   extension was pending. Plaintiff will not be prejudiced. Defendants respectfully
                             11   request the Court set aside the default.
                             12
 ATABEK & ASSOCIATES, P.C.




                             13
      Attorneys at Law




                             14   Dated: April 2, 2020                             ATABEK & ASSOCIATES, P.C.
                             15

                             16                                              By:   /s/ Jon A. Atabek
                                                                                   JON A. ATABEK
                             17
                                                                                   Attorneys for Defendants
                             18                                                    KJF/FARIS, LLC, and
                                                                                   QUINCE AVE MEMPHIS II
                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26
                             27

                             28
                                                                               6
                             30
                                               MEMORANDUM IN SUPPORT OF DEFENDANTS’ MOTION TO
                             31                SET ASIDE DEFAULT [RULE 55(C)] (2:20-CV-00154-GW-PLA)
10043.15
                             32
